DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (2015/0109386) in view of Matsumoto et al. (2002/0105564).

Regarding claims 1 and 11, Koike teaches an ink tank for an inkjet printer, the inkjet printer comprising a printer body, the ink tank comprising: 
an ink chamber (fig. 8, item 65) configured to contain ink (fig. 8, item 141) to be supplied to the printer body; 
a buffer chamber (fig. 8, item 72) communicating with the ink chamber (see fig. 8); and 
an air communication portion (fig. 8, items 71/69/68/115) comprising: 
a flow path (fig. 8, item 71) communicating with the buffer chamber, at least a portion of the flow path being disposed on a side wall of the ink chamber and extending over the side wall (see fig. 8, note that the flow path shares a wall with the ink chamber); 
a connecting portion (fig. 8, portion where chamber 68 and tube 115 meet) disposed at a top portion of the flow path (see fig. 8) ; and 

and a recoding portion configured to record an image on a sheet with the ink supplied from the ink tank (fig. 3, item 45).
Koike does not teach wherein the buffer chamber is positionally disposed at a level in the device that is located below the ink chamber. Matsumoto teaches this (Matsumoto, fig. 24, Note that buffer 116 is directly below ink chamber 153). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the buffer chamber below the ink chamber, as disclosed by Matsumoto, in the device disclosed by Koike because doing so would amount to an obvious substitution of arrangements. Indeed, Matsumoto teaches buffer chambers both vertically higher than at least a part of an ink chamber (figure 23) and vertically lower than at least part of an ink chamber (figure 24). Thus, to choose one arrangement over the other would have been a simple matter of engineering choice. 
Furthermore, according to MPEP 2144.04, a rearrangement of parts is only patentable if it modifies the operation of the device. Here, the claimed invention requires the buffer chamber to be vertically lower than the ink chamber while Koike teaches a buffer chamber that is vertically higher than an ink chamber. Examiner asserts that such a rearrangement of the relative vertical positions of the buffer and ink chambers would have been a simple rearrangement of parts that would not patentably modify the operation of Koike’s device. .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853